internal_revenue_service department h s w lo2 washington dc contact person xxxxxx telephone number x xkxx in reference to dat ate t ep ra t2 apr xxxxx xxxxx xxxxx attn xxxxxx legend corporation m xxxxxx plan x xxxxx plan y xxxxxxxx state a xxxxxx dear xxxxxxx this is in response to your letter dated may as supplemented by correspondence dated october and november representative requested private letter rulings on your behalf regarding the federal_income_tax consequences of a money certain transfer from a profit-sharing_plan to purchase pension in which your authorized a corporation m is organized under the laws of state a a profit-sharing_plan ii of the plan x was established effective and includes a cash_or_deferred_arrangement corporation m maintains plan x within the meaning of sec_1_401-1 income_tax regulations july qualified under internal_revenue_code sec_401 employee stock_option plan esop within the meaning of code sec_4975 a determination_letter on the qualified status of plan x was issued july sum distributions described in code sec_402 d a the terms of plan x provide for lump the most recent favorable and an corporation m adopted plan y a money_purchase_pension_plan on date and filed for a determination bl z page letter on may to plan y's initial qualification status under code sec_401 exempt status under code sec_501 on behalf of plan y on november the service issued a favorable determination_letter and tax- as the assets of plan x and of plan y will be held ina master_trust maintained by a third party trustee trustee will maintain an account for plan y that is separate from the account maintained for plan xx the under the terms of plan y its participants are provided a choice of self-directed investment funds that is identical to the choice provided to the participants of plan x for the investment of their salary reduction contributions employer contributions to plan x are invested in the for purposes of plan x company stock fund which is invested in corporation m common_stock and is held under a separate trust from the other assets of plan x corporation m common_stock constitutes securities_of_the_employer_corporation within the meaning af sec_1 a -1 b of the income_tax regulations plan x esop accounts are invested in the esop shares fund under the company stock fund corporation m common_stock is registered under the securities act of and is publicly traded participant beneficiary may elect to receive payments from the company stock fund in the form of corporation m common_stock under section dollar_figure of plan x cash or both a section i of plan y defines the following terms employer plan sec_1 corporation m and any subsidiary and affiliated company specifically designated by the board_of directors as such for the purposes of this plan provided that such subsidiary or affiliated company adopts this plan by resolution of its own board_of directors eligible_employee plan sec_1 an employee who a has attained age ii receives a lump sum distribution within the i and bld page meaning of code sec_402 under plan x b within the meaning of code sec_402 account under plan x or a former employee who receives a lump sum of his entire account of his entire it is represented that the sole purpose of plan y is to accept rollover distributions from plan x will receive no annual employer contributions rollover distributions to plan y will permit active and former employees to enjoy favorable tax treatment for net_unrealized_appreciation nua continuing to invest the remainder of their accounts through the same investment options available under plan xx on corporation m stock while plan y thus such based on the above facts and representations the following rulings have been requested for purposes of determining whether the gain is eligible for deferral of income_recognition in associated with nua of employer stock distributed from plan x receiving the balance to his or her credit in plan x within one taxable_year assets he or she receives other than employer stock ona nontaxable basis to plan y without affecting the status of such distribution from plan x distribution under code sec_402 b a plan x participant may transfer the a qualifying lump sum a sec_2 where a distribution is made directly to a plan x all remaining assets includible in such participant within one taxable_year of all employer stock credited to such participant under plan x and within the same taxable_year participant's balance_to_the_credit under plan x are pursuant to the participant's election under code sec_401 a a paid directly to plan y the aggregate constitutes a qualifying lump sum distribution under sec_402 e b allowing such participant to defer income_recognition on the employer stock until its disposition the transaction in ruling requests one and two apply to transactions described therein that occur in or in later tax years code sec_402 provides a general_rule which states that except as otherwise provided in sec_402 any amount actually distributed to any distributee by any xxxxx page employees’ trust described in sec_401 a which is exempt from tax under sec_501 the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities shall be taxable to code sec_402 b provides that in the case of any lump sum distribution which includes securities_of_the_employer_corporation the nua on those securities is excluded from the distributee's gross_income unless otherwise elected by the distributee code sec_402 d effective for tax years before provides that the term lump sum beginning distribution has the meaning given it by sec_402 d a without regard to the minimum years_of_service rule under sec_402 d f code sec_402 d a defines a lump sum distribution as the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i ii iii on account of the employee's death after the employee attains age on account of the employee's separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 from a_trust which forms a part of a plan described in sec_401 or from a plan described in sec_403 and which is exempt from tax under section code sec_402 c provides that for purposes of determining the balance_to_the_credit of an employee all trusts which are part of a plan shall be treated as a single trust shall be treated as maintained by the employer shall be treated as plan shall be treated as and all stock_bonus_plans maintained by the employer all pension plans maintained by the employer all profit-sharing_plans a single_plan a single_plan a single code sec_402 d i and il effective for tax years beginning after provides the definition of lump sum distribution and the explanation of aggregation of certain trusts and plans for purposes of xxxxx page the tax treatment of nua as described herein for such future tax years of lump sum distribution and the explanation of aggregation are identical to sec_402 a for tax years beginning the pertinent language of the definition and c code sec_402 provides that iff -- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the an property received in such distribution to eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid pursuant to code sec_402 a lump sum distribution under sec_402 a constitutes an eligible_rollover_distribution code sec_401 a a provides in general that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is provides that if the distributee of any eligible_rollover_distribution - - a part i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is at such time as the plan_administrator may prescribe to be paid in such form and such distribution shall be made in the form of a direct trustee-to trustee transfer to the eligible_retirement_plan so specified ale xxxax page the definition of an eligible_rollover_distribution found under code sec_402 code sec_401 is used for purposes of plan x and plan y are the only two qualified_plans of a profit-sharing_plan a money_purchase_pension_plan and each operates corporation m at issue one is is separate from the other the balance_to_the_credit of a plan x participant for purposes of no requirement that plan x and plan y be aggregated to each other for treatment as sec_402 c tax years beginning after a lump sum distribution from plan x and code sec_402 a single_plan pursuant to code for purposes of determining d ii for there is thus one accordingly with respect to ruling_request one we is eligible for deferral of income_recognition in conclude that for purposes of determining whether the gain associated with nua of employer stock distributed from plan x receiving the balance to his or her credit in plan x within one taxable_year assets he or she receives other than employer stock ona nontaxable basis to plan y without affecting the status of such distribution from plan x distribution under code sec_402 b a plan x participant may transfer the a qualifying lump sum as the proposed distributions from plan x satisfy the a lump sum distribution as that term is definition of defined in code sec_402 a neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as under those sections for purposes of code sec_402 e b even if either transferred directly or rolled over into another qualified_plan pursuant to code sec_401 c a portion of the distribution is and e d i a lump sum or therefore with respect to ruling_request two we conclude that where a distribution is made directly to plan x participant within one taxable_year of all employer stock credited to such participant under plan x and within the same taxable_year all remaining assets includible in such participant's balance_to_the_credit under plan x are pursuant to the participant's election under code sec_401 a a paid directly to plan y the aggregate constitutes a qualifying lump sum the transaction in a 3f xaxxkxx page distribution under sec_402 b allowing such participant to defer income_recognition on the employer stock until its disposition these ruling requests apply to transactions described herein that occur in or is based on the assumption that plan x and plan y will be qualified under code sec_401 a and their trust will be exempt under code sec_501 to the transaction at all times pertinent in later years this ruling this ruling is directed only to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may satiterely yours ee o ge e floy manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of ruling letter deleted copy of ruling letter notice of intention to disclose cc xxxxx xxraxk xxxxkx xkakx xxxxx key district_office attn chief ep eo
